United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Elizabeth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-187
Issued: October 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2010 appellant, through counsel, filed a timely appeal from an
August 18, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. The Board also has jurisdiction over the nonmerit September 9,
2010 decision denying reconsideration. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and
nonmerits of this case.
ISSUES
The issues are: (1) whether appellant has established that she is entitled to a greater than
two percent permanent impairment of the left upper extremity, for which she received a schedule
award; and (2) whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s counsel contends that appellant is entitled to a schedule award for
a greater impairment based on the medical evidence.
FACTUAL HISTORY
On June 27, 2005 appellant, then a 34-year-old letter carrier, filed a traumatic injury
claim alleging that on June 25, 2005 she injured her left shoulder, hand and wrist when a cluster
box fell on her. OWCP accepted the claim for left shoulder sprain and strain and authorized left
shoulder arthroscopic surgery, which occurred on December 13, 2005.
In a January 23, 2008 report, Dr. David Weiss, an examining osteopath, provided
physical findings and determined that appellant had a 16 percent left upper extremity impairment
using the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001). Using Tables 16-11, page 484 and 1615, page 492, he concluded that she had 4 percent impairment for a grade 4/5 left supraspinatus
motor strength deficit and 9 percent impairment for a grade 4/5 left deltoid motor strength
deficit, resulting in a combined left upper extremity impairment of 13 percent. Dr. Weiss found
that appellant also had three percent impairment for pain using Figure 18-1, page 574.
Combining these figures, he found a total 16 percent left upper extremity impairment.
Appellant filed a claim for a schedule award on June 21, 2008.
In a September 24, 2008 report, Dr. Morley Slutsky, an OWCP medical adviser, Boardcertified in preventive medicine, reviewed Dr. Weiss’ report and disagreed with the impairment
rating found. He found that appellant had three percent left upper extremity impairment based
on the abnormal left shoulder motion. The medical adviser determined that there was one
percent impairment for 170 degrees of flexion using Figure 16-40, page 475, a one percent
impairment for 160 degrees of abduction using Figure 16-43, page 477 and a one percent
impairment for 75 degrees of internal rotation using Figure 16-46, page 479, resulting in a total
left upper extremity impairment of three percent. Dr. Slutsky found that including a rating for
pain was duplicative and unwarranted.
On December 31, 2008 Dr. Weiss reviewed Dr. Slutsky’s report and agreed that the range
of motion method should have been used instead of muscle strength, which he had used. He
agreed with Dr. Slutsky’s calculation of three percent impairment due to loss of range of motion,
but disagreed with Dr. Slutsky’s opinion that pain should not be included in the impairment
rating. In concluding, Dr. Weiss determined that appellant had a total six percent left upper
extremity impairment as a result of loss of left shoulder motion and pain.
On February 9, 2009 Dr. Slutsky reviewed Dr. Weiss’ December 31, 2008 report and
reiterated his opinion that an impairment rating for pain was unwarranted as pain was addressed
in the range of motion impairment rating.
On June 4, 2009 OWCP found a conflict in the medical opinion evidence between
Drs. Weiss and Slutsky on the issue of appellant’s left upper extremity impairment and whether
pain should be included separately and referred her to Dr. Davd J. Greifinger, a Board-certified
orthopedic surgeon, for resolution of the conflict.

2

In an August 11, 2009 report, Dr. Greifinger, reviewed the medical records and statement
of accepted facts and performed a physical examination. Appellant reported posterior and
anterior symptoms, which radiated into the left trapezius and pain on range of motion, in cold
weather and lifting. A physical examination revealed excellent range of motion, which
Dr. Greifinger noted was not uncommon following labral repair surgery and a functional rotator
cuff. He concluded that appellant had no more than a three percent upper extremity impairment
using the fifth edition of the A.M.A., Guides. Dr. Greifinger concluded that an impairment
rating for pain was not warranted due to the inconsistencies on the extent of her pain noted by
Dr. Weiss in his report.
In a September 14, 2009 supplemental report, Dr. Greifinger found a three percent left
upper extremity impairment using the sixth edition of the A.M.A., Guides. Using Table 15-5,
page 404, he determined that class 1 and grade C was appropriate for labral tear, which resulted
in a three percent left upper extremity impairment. Dr. Greifinger noted May 31, 2006 as the
date of maximum medical improvement.
On January 5, 2010 OWCP received Dr. Greifinger’s permanent impairment worksheet
which set forth his impairment calculation. Using Table 15-5, page 404, he determined that a
left labral lesion was class 1 with a grade modifier of C resulting in three percent impairment.
On February 2, 2010 Dr. Greifinger provided a supplemental report setting forth his
impairment calculation with grade modifiers as requested by OWCP. Using grade modifiers, he
found grade modifier 1 for functional history using Table 16-7, page 406; a grade 1 modifier for
physical examination using Table 15-8, page 408; and a grade modifier 0 for clinical studies
using Table 15-9, page 410 as the labral lesion was surgically corrected. Dr. Greifinger noted
that, since the impairment class for appellant’s surgically corrected labral lesion was class 1, the
final net adjustment was grade B. Using Table15-5, page 404, a class B impairment equates to a
two percent left upper extremity impairment for labral lesions. Dr. Greifinger opined that he
thought “a more appropriate number still is three percent utilizing [g]rade C” even though he
acknowledged that using the quantification system set forth by the sixth edition of the A.M.A.,
Guides results in a lower impairment of two percent.
On February 22, 2010 Dr. Henry J. Magliato, an OWCP medical adviser and Boardcertified orthopedic surgeon, reviewed Dr. Greifinger’s report and concurred with the two
percent left upper extremity impairment rating. He determined August 11, 2009 as the date of
maximum medical improvement based on the date of Dr. Greifinger’s first report. In an
August 12, 2010 supplemental report, Dr. Magliato agreed with Dr. Greifinger’s determination
of May 31, 2006 as the date of maximum medical improvement.
By decision dated August 18, 2010, OWCP granted appellant a schedule award for a two
percent left upper extremity impairment.
In a letter dated August 23, 2010, appellant’s counsel requested reconsideration
requesting that the fifth edition of the A.M.A., Guides be used in calculating appellant’s
impairment rating.

3

By decision dated September 9, 2010, OWCP denied reconsideration of the merits on the
grounds that no new and relevant evidence or arguments were advanced by appellant.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5
In addressing upper extremity impairments, the sixth edition identifies the impairment
class for the diagnosed condition (CDX), which is then adjusted by grade modifiers based on
Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).6 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
Section 8123(a) of FECA8 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.10

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
6

A.M.A., Guides (6th ed. 2009) at 494-531, see J.B., Docket No. 09-2191 (issued May 14, 2010).

7

Id. at 521

8

5 U.S.C. §§ 8101-8193

9

Id. at § 8123(a); see J.J., Docket No. 09-27 (issued February 10, 2009); Geraldine Foster, 54 ECAB 435 (2003).

10

B.P., Docket No. 08-1457 (issued February 2, 2009); J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB
313 (2003); David W. Pickett, 54 ECAB 272 (2002).

4

ANALYSIS -- ISSUE 1
OWCP accepted the claim for left shoulder sprain and strain and authorized left shoulder
arthroscopic surgery. Appellant received a schedule award for a two percent impairment of the
left upper extremity. The issue is whether she has established that she is entitled to a schedule
award for more than the two percent impairment of her left upper extremity.
Dr. Weiss, an examining osteopath, concluded that appellant had a six percent left upper
extremity impairment. Dr. Slutsky, an OWCP medical adviser, reviewed this report and found a
three percent left upper extremity impairment. Due to the difference of opinion between
Dr. Weiss and Dr. Slutsky, an OWCP medical adviser, regarding the extent of appellant’s
permanent impairment and whether pain should be separately considered, OWCP determined
that there was a conflict in medical opinion evidence and referred her to Dr. Greifinger, a Boardcertified orthopedic surgeon, selected as the impartial medical examiner.
Under the sixth edition of the A.M.A., Guides impairments of the upper extremities are
covered by Chapter 15. Section 15.2, entitled Diagnosis-Based Impairment (DBI), indicates that
DBI is the primary method of evaluation of the upper limb.11 The initial step in the evaluation
process is to identify the impairment class by using the corresponding diagnosis-based regional
grid. Dr. Greifinger noted that utilized Chapter 15 with the relevant section of the Shoulder
Regional Grid, Table 15-5, A.M.A., Guides 404. He identified a class 1 impairment based labral
lesions with residuals symptoms. Once the impairment class was determined based on the
diagnosis, the grade was initially assigned the default value, C. Under Table 15-5, the default
grade C, for a class 1 represents three percent upper extremity impairment.12
After determining the impairment class and default grade, Dr. Greifinger determined
whether there were any applicable grade adjustments for so-called nonkey factors or modifiers.
These include adjustments for GMFH, GMPE and GMCS. The grade modifiers are used in the
Net Adjustment Formula (NAF) to calculate a net adjustment. The final impairment grade is
determined by adjusting the grade up or down from the default value C by the calculated net
adjustment. Dr. Greifinger then found, a grade modifier of 1 for GMFH, a grade modifier of 1
for GMPE, a grade modifier of 0 for GMCS, a grade modifier of 1 for class of diagnosis regional
grid (CDX). The NAF for this case is (GMFH - CDX or 1 -1 = 0) + (GMPE - CDX or 1 -1 = 0)
+ (GMCS - CDX or 0 -1 = -1) which resulted in a minus one net adjustment (0 + 0 + -1 = -1).
The default value of three under grade C moved one to the left to a grade B or two percent
impairment. Dr. Greifinger also concluded that, due to the inconsistencies as the extent and
degree of appellant’s pain as reported by Dr. Weiss, a rating for pain was not warranted.
On February 22, 2010 Dr. Magliato, an OWCP medical adviser, reviewed
Dr. Greifinger’s reports and concurred with his use of the A.M.A., Guides and the impairment
rating.
11

Section 15.2, A.M.A., Guides 387.

12

The grades range from A to E, with A representing one (1) percent upper extremity impairment, B representing
two (2) percent impairment, C representing three (3) percent impairment, D representing four (4) percent
impairment and E representing five (5) percent impairment. Table 15-5, A.M.A., Guides 404.

5

The Board finds that Dr. Greifinger’s opinion is entitled to special weight as his report is
sufficiently well rationalized and based upon a proper factual background and resolved the
conflict in medical opinion evidence. Dr. Greifinger examined appellant, reviewed his medical
records and reported accurate medical and employment histories. Although he noted, without
explanation, that three percent impairment of the left upper extremity was preferable, he
acknowledged that there was no basis in the A.M.A., Guides on which to attribute any greater
impairment. OWCP properly relied upon Dr. Greifinger’s report. Dr. Magliato, an OWCP
medical adviser, agreed with Dr. Greifinger’s assessment of two percent based on the application
of the A.M.A., Guides.13 There is no probative medical evidence of record establishing that
appellant has more than two percent impairment of the left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,14
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.15 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.17
ANALYSIS -- ISSUE 2
In her August 23, 2010 request for reconsideration, appellant’s counsel did not show that
OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP. Appellant did not submit any pertinent new and
relevant evidence with her request for reconsideration. The issue to be resolved is a medical one
and she did not submit any medical evidence with her request. Consequently, appellant is not
entitled to a review of the merits of her claim based on the above-noted requirements under
section 10.606(b)(2).
13

See generally, E.B., Docket No. 09-1321 (issued April 1, 2010).

14

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
15

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
16

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

17

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

6

The Board finds that OWCP properly determined that appellant was not entitled to
further consideration of the merits of her claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(2) and thus OWCP properly denied her August 23, 2010 request for
reconsideration.
CONCLUSION
The Board finds that appellant has two percent left upper extremity impairment for which
she received a schedule award. The Board further finds that OWCP properly refused to reopen
her case for further merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 9 and August 18, 2010 are affirmed.
Issued: October 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

